Title: George Jefferson to Thomas Jefferson, 31 October 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            
                  Dear Sir 
                  Richmond 31st Octr 1811
              
		  I apprehend from your favor of the 27th that I must have expressed my meaning very badly, respecting my future correspondence with Mr M—. I retained no copy of my letter, not having wished to leave any trace behind me upon such a subject.—I was perfectly aware of the absolute necessity of a regular correspondence with
			 him.—I merely meant to say, that I should not like to ask any thing of him out of the strict line of our official duties: and that even that would be unpleasant to me.—I could say any thing, to
			 any
			 person, which I thought my official situation required; but it would be unpleasant to me to correspond with a person, even officially, when my feelings towards him had undergone a very great
			 change
			 to his prejudice: yet although unpleasant, when duty required it, submission would be easy.
            Nothing of a personal nature, in the smallest degree unpleasant, has ever occurred between Mr M— and myself.
            I have said harsh things of his public conduct, even to his warmest friend—which, that I may not be thought to have acted with indelicacy, I will say were forced from me, by harsh and indelicate observations from that friend.
            
            
                  Having said such things of him, and even still retaining the same opinion, notwithstanding the obviously different one of the two persons on earth of whom I think most highly, I should be unwilling to make an offer of personal services, unless you should still think that from my official situation, or common civility, rendered it necessary: if so, I will submit—but if otherwise, I would gladly forego the apparent duplicity and meanness of making a tender of such services: which might even be construed into a change of tone produced by his change of situation—and perhaps too, to the base motive, of looking forward to him hereafter, for a continuance of my preferment.—but for these considerations, I should certainly be perfectly willing to render any reasonable services to Mr M—, as I hope from my contemplated situation I should be, to any other of my Countrymen.
            I repeat my willingness however, after this explanation, to be governed wholly by you.—Should no public measure take place to render my immediate departure unnecessary, I contemplate going at furthest by the middle 
                     last of next month.
            
                  Mr Gibson’s health will not permit of his return so soon as he expected, but after experiencing such long indulgence, I ought not to ask it to be extended.
            Your four notes for renewal in the bank, to last until the 5th of May; & for 60 days thereafter, are received.
            I am Dear Sir Your constant friend & servt
                  Geo. Jefferson
          
          
            Your flour has not yet arrived—some sales have been made at 7$.
          
        